        Case 3:20-cv-00087-JWD-SDJ          Document 15      07/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA
JOE PITTS
                                                               CIVIL ACTION
VERSUS
                                                               NO. 20-87-JWD-SDJ
SAM’S EAST, INC., ET AL.

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 8, 2020 (Doc. 13), to which an objection

was filed by Sam's East, Inc. on July 16, 2020 (Doc. 14);

       IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 5) is GRANTED and

this matter is REMANDED to the 19th Judicial District Court for the Parish of East Baton

Rouge, State of Louisiana.

       Judgment shall be entered.

       Signed in Baton Rouge, Louisiana, on July 23, 2020.


                                             S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
